department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action letter cg catalog number 47632s in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend h business p state u date dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue does your primary activity of operating an art gallery preclude you from exemption under sec_501 of the code yes for the reasons given below facts you are a corporation formed on date u pursuant to the laws of the state of p your articles of incorporation state that you shall be organized as a c and will operate for civic charitable and educational_purposes your articles also indicate that on dissolution assets will be distributed within the meaning of section c of the code you were formed when a group of local artists got together to form an organization to further education in the arts and to provide a venue for regional artists to display promote and sell their work you have four board members who are artists and sell their work through your gallery you provided a promotional brochure that advertises the following mission the h you is dedicated to furthering education in the arts and providing a venue for regional artists to display promote and sell their work the h you offers a supportive environment for regional p artists to share their ideas and philosophies as-well-as market their work as a cooperative gallery members share in the decision making and staffing of the gallery membership membership in the gallery is divided into three categories active associate and supporting members active and associate member artists display and sell their work at the gallery gallery during business hours patrons of the gallery show their support through the friends of the gallery program in addition active members volunteer their time to work in the services along with workshops and exhibitions the h you also offers custom framing and matting space within the gallery can be reserved for meetings and special events gallery hours thursday a m to p m friday a m to p m saturday a m to p m sunday a m to p m seasonal evening hours while your brochure describes three types of members in addition to your friends of supporters your bylaws differentiate three different members levels - artists representatives and supporting founding members are defined as any individual that joins prior to the gallery opening and pays a one-time membership fee of dollar_figure founding members have the jury process waived when displaying works artists are juried and can be either active associate on leave of absence inactive or suspended active members retain their status by fulfilling their contractual member agreement and volunteering to work at the gallery associate members are the same without the volunteering non voting members are your friends of supporters your bylaws initially outlined member dues and commissions as well as procedures for addressing guest artists and consignors you later revised your bylaws to remove these provisions your initial activity was to provide a gallery for artists to display and subsequently sell their work the gallery would have a featured artist on a monthly basis to showcase their work the displayed artworks were consigned to you for sale you performed all the sales activity and charged commission to active members and commission to non-members the sale price of artwork was set by the consignee and the commission was based on the sale price you also provided a custom framing and matting service to the public at market price which wa sec_5 of your activity free educational workshops consisted of of your total activity you submitted a member contract agreement that provided further details about the members' consignment operation some notables are as follows e you provide the artists with monthly statements that contain a description of the work sold date price and terms of sale the name of the purchasers commission paid to the gallery amount due to the artist e the artists do the set-up of the artworks and are given three days for the set up e the artist retains the right to conduct his her business in the usual manner but will not knowingly solicit business away from the gallery e the artists shall not knowingly solicit sales from clients on the gallery's mailing list e the gallery is due commission for a period of six months after customer first contacts an artist e you provide incentives to volunteer artists you also provided a non-member consignment agreement form when questioned abut the commercial nature of some activities you eliminated the commission and the custom framing and matting service in eliminating the commission you will allow of all sales proceeds to go to the artist commission you will ask for voluntary donations from the artists in lieu of imposing a you provided a new membership contract agreement which reflects your changes regarding commissions the new member agreement does not contain commission and consignment related items however it stipulates that an artist agree to pay a monthly donation of dollar_figure beginning the month the artist joins the gallery also artists who are contacted by patrons are encouraged to donate for a period of six months after that contact you had stated that there would just be contact information to get in touch with the artist displayed with their work and you would no longer be involved with managing money for the artists the member agreement states that you will take payment for any items and turn over to the artist as well as giving them a statement of account and taking payments you have indicated no changes to your gallery operations you proposed changes to your educational activities by adding more workshops and seminars you stated that these additional activities will not affect your budget since all instruction and workshop materials will be donated you do not have any fundraising activities currently you project revenue through donations from member artists and ‘friends of support as well as membership fees law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in such section an organization fails to meet either the organizational_test or the operational_test it is not exempt if sec_1_501_c_3_-1 of the regulations states an organization may be exempt under c if it operates exclusively for educational_purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests revrul_71_395 1971_2_cb_228 found that a cooperative art gallery formed and operated by a group of artists for the purpose of exhibiting and selling their works does not qualify for exemption under sec_501 of the code because the organization served the private purposes of its members even though the exhibition and sale of painting may be an educational activity in other respects in revrul_76_152 1976_1_cb_151 the service found that a nonprofit organization formed by a group of art patrons to promote community understanding of modern art trends by selecting exhibiting and selling art works of local artists and which retained commission on sales less than customary commercial charges but insufficient to cover the cost of operating the gallery does not qualify for exemption under sec_501 of the code the ruling concluded that the direct benefits to artists cannot be dismissed as being merely incidental to other purpose and activities since ninety percent of all sales proceeds are turned over to the individual artists in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 302_f2d_934 ct_cl the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose however the totality of the organization's activities which included the sale of many publications as well as the sale of advice for a fee to individuals was indicative of a business therefore the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt in goldsboro art league inc petitioner v commissioner of internal revenue 75_tc_337 the court found that the corporation was entitled to exemption from federal taxation and entered a decision in its favor the corporation contended that it was operated exclusively for exempt purposes that the sale of artwork in its galleries was an incidental activity but one which helped it pursue its exempt purposes that it was not operated in furtherance of a substantial commercial purpose and that the primary purpose of its sales and other activities was to further the public's appreciation of art and not to serve private interests the commissioner argued that since the corporation's activities were indistinguishable from activities required in operating a commercial art gallery for profit the corporation was operated for a substantial commercial purpose and could not qualify for exemption under sec_501 of the code despite the presence of any number of truly exempt purposes the court found that the purpose of the corporation's art gallery and art market was primarily to foster community awareness and appreciation of contemporary artists and to provide a constant flow of art for students to study art and painting techniques the corporation's sales activities were incidental to its other activities and served the same overall objective of art education in salvation navy v commissioner tcmemo_2002_275 the tax_court found that one of the reasons why the organization did not qualify for exemption from federal_income_tax was because it could not prove that it was not organized to serve the private interests of its founder application of the law based on the information you provided in your application and supporting documentation we conclude that you are not operated for exempt purposes under sec_501 of the code you are organized for a substantial private purpose and to benefit your members through the sale of their artwork in addition you failed to provide an assurance that earnings will not inure to your members sec_1_501_c_3_-1 of the income_tax regulations provides that to be exempt an organization must be both organized and operated exclusively for purposes specified in such section you do not meet the organizational_test as your purposes are not limited to those allowable under c your articles of incorporation state that in part you are formed to operate for civic purposes civic is not an exclusive purpose under c further your dissolution clause is invalid as it indicates rather then is not a valid code _section you fail to meet the operational_test because you are not operated for an exclusive c purpose but for the private purpose of your members while promotion of the arts is an accepted exempt_purpose you were not formed solely for this reason even though you do conduct some classes and workshops the majority of your time is spent on the operation of the gallery you educational activities took only of your total time while you have added some more workshops your primary activity still remains that of operating the gallery you were formed for and engage in the substantial non-exempt activity of perpetuating sales of art works for your members sec_1_501_c_3_-1 of the regulations provide that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest your member agreement clause eight indicates that the artist is responsible for the cost of show materials when they become a featured artist this featured artist segment which places exhibit details and invitation selection with the artist demonstrates private benefit rather then community art education in allowing an individual to openly promote and display and potentially sell works of their choice because you operate for the private interests of your members in providing a space and a means for artwork to be viewed and sold rather then promoting the arts in general you are not serving public purposes and do not qualify in better business bureau of washington d c inc v united_states the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes you devote more than substantial amount of time and activities in supporting the sale of artworks displayed by your members and for this reason do not meet the qualifications under c sec_1_501_c_3_-1 of the regulations provide in part that the term educational relates to the instruction of the public on subjects useful to the individual and beneficial to the community the educational aspect of an art exhibition cannot overcome the commerciality of the exhibition and the private benefits to your members because your main purpose is to sell art works to benefit your members as a cooperative therefore the educational impact of the exhibitions is merely incidental to your non-exempt activity selling artworks for your members revrul_71_395 found that a cooperative art gallery formed and operated by a group of artists for the purpose of exhibiting and selling their works does not qualify for exemption under sec_501 in your brochure you advertise the h you offers a supportive environment for regional o artists to share their ideas and philosophies as-well-as market their work as a cooperative gallery members share in the decision making and staffing of the gallery you made a change that you will not charge commissions anymore however you will ask voluntary donations which are merely a different form of compensation you do not have any other fundraising activities to support the operation of the gallery - members will be responsible for sustaining your operations your operation directly competes with other commercial art galleries you are solely dependant on the member contributions and you are a cooperative that runs an artwork sale business for the benefit of the members you define yourself as a marketer and a cooperative of local artists thus you are operated for your members benefit not the general_public the court in american institute for economic research v united_states above applied an even more stringent interpretation the court held that an educational_organization was not entitled to the exemption because it conducted the sale of many publications as well as the sale of advice for a fee to individuals you are similar to this organization in terms of running a business and having an educational component in your activity in your case the products are artwork exhibitions and seminars your main purpose and operation is running a cooperative art gallery to benefit your artist members you are different from the organization in goldsboro art league inc unlike this organization the sale of artwork is a substantial portion of your activities in addition all artists that display and sell art works are your members finally your educational activities account for only a small component of your overall activities rather then serving an educational purpose through art appreciation you were established to aid in members selling art work whereas in goldsboro the sales activities were incidental to educational activities here the opposite is true your educational activities are incidental to your overall purpose of providing a venue for artists to display promote and sell work in revrul_76_152 a gallery that retained of sales and turned over the remainder to the artist was held to not be exempt direct benefits to artists in this case could not be dismissed as being merely incidental to any other qualifying purposes here you will turn of proceeds over to the artist the artist has control_over selecting works setting prices and even in the case of being a featured artist inviting patrons to and advertising for a select exhibit of their works any qualifying activities that may be conducted such as workshops and classes are incidental to your purpose of promoting and selling works_of_art for your member artists as these direct benefits cannot be overlooked much as in the ruling you do not qualify for exemption furthermore since the individuals who will be selling and retaining any proceeds are members they are also insiders as insiders any direct benefit derived through your operations is inurement as seen in salvation navy v commissioner when an organization is formed to benefit insiders it does not qualify for exemption conclusion based on the facts and information submitted you are not operated exclusively for exempt purposes you are indistinguishable from a commercial gallery that sells artworks to the public you serve the private interests of your members in more than an insubstantial degree in addition you have not established that your net_earnings will not inure to the benefit of private shareholders or individuals thus you do not qualify for exemption as an organization described in sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal’ must be accompanied by the following declaration the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice before the irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations enclosure publication
